Case 1:20-cv-24025-RNS Document 67 Entered on FLSD Docket 09/10/2021 Page 1 of 7




                                United States District Court
                                          for the
                                Southern District of Florida

      Lynn Butler, Plaintiff,                )
                                             )
      v.                                     )
                                             ) Civil Action No. 20-24025-Civ-Scola
      Carnival Corporation, dba Carnival     )
      Cruise Lines, Defendant.               )
               Order Granting in Part and Denying in Part the Defendant’s
                         Motion for Partial Summary Judgment
          Plaintiff Lynn Butler seeks to recover damages for physical injuries he
  sustained while a passenger aboard one of Defendant Carnival Corporation’s
  ships. (Compl., ECF No. 1.) Butler complains that an elevator door closed on
  him, injuring his right arm, requiring surgery on his shoulder. (Id. ¶¶ 7–8.) His
  complaint is divided into two counts: a general negligence claim (count one)
  and a failure-to-warn claim (count two). Carnival has filed a motion for partial
  summary judgment, arguing there is no record evidence supporting Butler’s
  theories of liability premised on (1) the elevator doors’ being mechanically
  deficient or (2) a failure to warn. (Def.’s Mot. for Summ. J., ECF No. 43.) In
  opposition, Butler maintains those theories should proceed to trial for two
  reasons: one, Carnival’s employee may have pressed the “door hold” button
  which should have prevented the doors from closing if they were functioning
  properly; and two, as to Carnival’s alleged failure to warn, record evidence
  shows Carnival knew of the dangers posed by the malfunctioning elevator
  doors based on a passenger safety video as well as various complaints of
  injuries inflicted by similar elevator doors on one of Carnival’s sister ships.
  (Pl.’s Resp., ECF No. 48.) Carnival has timely replied (Def.’s Reply, ECF No. 52)
  and the motion is ripe for review. For the reasons set forth below, the Court
  grants in part and denies in part Carnival’s motion for partial summary
  judgment (ECF No. 43).

           1. Background 1
        Butler and his wife were passengers on Carnival’s Carnival Sunrise,
  which departed from Norfolk, Virginia, in October 2019. (Def.’s Stmt. of Facts
  ¶¶ 2–3, ECF No. 44, 1.) The incident involving the elevator occurred on the
  Butlers’ second day aboard the ship. (Id. ¶ 1.) Leading up to the incident, the


  1   Except where indicated, the facts are undisputed.
Case 1:20-cv-24025-RNS Document 67 Entered on FLSD Docket 09/10/2021 Page 2 of 7




  Butlers were in the aft elevator lobby of deck nine. (Id. ¶ 4.) An elevator behind
  the Butlers opened and a Carnival employee directed their attention to it,
  inviting them to use it. (Id. ¶¶ 5–6.) A video of the incident shows the employee
  momentarily blocking the open elevator door with his right hand while, at the
  same time, he appears to select a button from the operating panel, just inside
  the elevator, but out of view of the camera, with his left hand. The video also
  shows the employee withdrawing his hand from the door as Butler nears the
  elevator. In the footage, as the employee withdraws his hand, and as Butler
  approaches the threshold, the doors begin to close, appearing to strike Butler’s
  right arm.
         The parties’ characterizations of the video’s depiction of the employee’s
  interaction with the operation panel differ. Butler says that, as he approached
  the elevator’s threshold, the employee “apparently maintain[ed] the door hold,
  or one of the other selection buttons inside of the subject elevator.” (Pl.’s Stmt.
  of Facts ¶ 28, ECF No. 48-1, 3.) In contrast, Carnival says the “footage does not
  show the Carnival employee maintaining the door hold specifically, and further
  shows the employee beginning to back up[,] no longer touching the operational
  panel.” (Def.’s Reply Stmt. of Facts ¶ 28, ECF No. 49, 1.)
         In the two years prior to Butler’s incident, Carnival had received several
  complaints regarding elevator doors, using a similar mechanical door-closing
  mechanism, on Carnival’s sister ship, the Carnival Sunshine. (Pl.’s Stmt. ¶ 37.)

     2. Legal Standard
        Under Federal Rule of Civil Procedure 56, “summary judgment is
  appropriate where there ‘is no genuine issue as to any material fact’ and the
  moving party is ‘entitled to a judgment as a matter of law.’” See Alabama v. N.
  Carolina, 130 S. Ct. 2295, 2308 (2010) (quoting Fed. R. Civ. P. 56(a)). At the
  summary judgment stage, the Court must view the evidence in the light most
  favorable to the nonmovant, see Adickes v. S.H. Kress & Co., 398 U.S. 144,
  158-59 (1970), and it may not weigh conflicting evidence to resolve disputed
  factual issues, see Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1140 (11th Cir.
  2007). Yet, the existence of some factual disputes between litigants will not
  defeat an otherwise properly grounded summary judgment motion; “the
  requirement is that there be no genuine issue of material fact.” Anderson v.
  Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Where the record as a whole
  could not lead a rational trier of fact to find in the nonmovant’s favor, there is
  no genuine issue of fact for trial. Matsushita Elec. Indus. Co. v. Zenith Radio
  Corp., 475 U.S. 574, 587 (1986).
        “[O]nce the moving party has met its burden of showing a basis for the
  motion, the nonmoving party is required to ‘go beyond the pleadings’ and
Case 1:20-cv-24025-RNS Document 67 Entered on FLSD Docket 09/10/2021 Page 3 of 7




  present competent evidence designating ‘specific facts showing that there is a
  genuine issue for trial.’” United States v. $183,791.00, 391 F. App’x 791, 794
  (11th Cir. 2010) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)).
  Thus, the nonmoving party “may not rest upon the mere allegations or denials
  of his pleadings, but [instead] must set forth specific facts showing that there is
  a genuine issue for trial.” See Anderson, 477 U.S. at 248 (citation omitted).
  “Likewise, a [nonmovant] cannot defeat summary judgment by relying upon
  conclusory assertions.” Maddox-Jones v. Bd. of Regents of Univ. of Ga., 2011
  WL 5903518, at *2 (11th Cir. Nov. 22, 2011). Mere “metaphysical doubt as to
  the material facts” will not suffice. Matsushita, 475 U.S. at 586.

     3. Analysis
     A. Count One – General Negligence
          In its motion for summary judgment, Carnival frames Butler’s theory of
  liability, as it relates to the elevator itself in count one, as turning on a showing
  that the “elevator was not operating properly or is otherwise mechanically
  deficient.” (Def.’s Mot. at 5.) Building on that concept, Carnival submits that, to
  prevail, Butler “will need to show that these mechanical deficiencies or [the]
  malfunctioning operation of the elevator was the proximate cause of his injury.”
  (Id.) Continuing, Carnival says that, because there is no record evidence that
  the elevator door struck Butler “as a result of a malfunction,” Butler cannot
  move forward against Carnival for failing to (a) “provide reasonably safe
  elevators”; (b) “adequately test the proper use and function of its elevators”; (c)
  “prevent its elevators from malfunctioning”; and (d) “have the proper safety
  mechanism in place for malfunctioning elevators.” (Def.’s Mot. at 5–6 (quoting
  Compl. ¶11(a)–(d)).)
          In response, Butler insists there is a question of fact as to whether there
  was a mechanical failure. (Pl.’s Resp. at 3–4.) In support of his position, he
  says there is evidence supporting an inference that the Carnival employee was
  pressing the “door hold” button when the doors closed. (Id. at 4.) Because the
  doors closed while the employee was purportedly pressing the button, Butler
  says, a fact finder could infer a mechanical failure. (Id.) With respect to this
  narrow issue—whether there is an issue of material fact involving the
  malfunctioning of the “door hold” button—the Court agrees with Carnival.
          Butler’s reliance on his expert’s report to overcome Carnival’s argument
  is unavailing. In that report, the expert opines that, as Butler approached the
  elevator, the Carnival employee was “apparently maintaining the door hold, or
  one of the other selection buttons inside of the . . . elevator.” (Pl.’s Exp. Rep.
  ¶8(c), ECF No. 40-3, 2–3.) Butler maintains this is “significant” because, later,
  the expert concludes that, “[i]f the Ship Personnel did act properly utilizing the
Case 1:20-cv-24025-RNS Document 67 Entered on FLSD Docket 09/10/2021 Page 4 of 7




  door hold buttons, then the failure of the subject elevator door hold buttons to
  properly prevent the subject elevator doors from closing contributed to the
  unsafe condition that caused Mr. Butler’s injury.” (Pl.’s Resp. at 3 (quoting Pl.’s
  Exp. Rep. ¶ 12).) But this amounts to pure conjecture—there is no evidence in
  the record that the employee ever, in fact, engaged the “door hold” button. 2
         That said, however, the Court’s granting of partial summary judgment in
  this regard is narrowly circumscribed to Butler’s theory regarding the “door
  hold” button. Carnival’s more general argument that Butler cannot proceed to
  trial on whether the elevator itself was unreasonably dangerous at all is overly
  broad. Contrary to Carnival’s insistence, Butler is not limited to relying solely
  on a “mechanical deficienc[y] or malfunctioning operation of the elevator” to
  establish that the unsafe operation of elevator was the proximate cause of his
  injury. Carnival’s sweeping pronouncement, without citation to any legal
  support, that Butler’s claims regarding safety, testing, and maintenance “all fail
  as a matter of law without factual evidence that the elevator door was
  mechanically deficient,” is, by itself, insufficient for the Court to find Carnival
  has met its burden of establishing a basis for its motion in the first instance.

      B. Count Two – Failure to Warn
         Carnival does not dispute that, “under federal maritime law, an operator
  of a cruise ship has a duty to warn of known dangers that are not open and
  obvious.” Frasca v. NCL (Bahamas), Ltd., 654 F. App’x 949, 952 (11th Cir.
  2016). Instead, Carnival argues that, because there was no actual danger
  associated with the elevator, it had no duty to warn and, furthermore, even if
  the elevator was dangerous, Carnival had no notice of that danger. (Def.’s Mot.
  at 8.) In response, Butler argues, among other things, that five passenger
  complaints from incidents on the Sunshine, the Sunrise’s “sister ship,” show
  that Carnival had constructive notice that its ships’ elevator doors posed a
  danger to its passengers. After review, the Court finds Carnival’s argument
  unpersuasive.
         First, Carnival’s bare contention that there is no record evidence showing
  there was a danger associated with the elevator misses the mark. Without


  2 Butler complains that the only reason there is no evidence in the record to support
  his theory regarding the malfunctioning of the elevator in conjunction with the “door
  hold” button is that Carnival has failed to produce the employee as a witness. The
  problem with Butler’s argument is twofold. First, Butler has never sought an adverse
  inference based on the unavailability of this witness and cannot do so now, in passing,
  by way of a response to a motion for summary judgment. And, second, the allegation
  that the elevator doors closed despite the employee’s pressing the “door hold” button
  appears nowhere in Butler’s complaint.
Case 1:20-cv-24025-RNS Document 67 Entered on FLSD Docket 09/10/2021 Page 5 of 7




  more, the Court cannot say Carnival carried its burden of supporting its
  unadorned claim that there is simply no evidence that the elevator was in any
  way dangerous.
         Secondly, viewing the evidence in the light most favorable to Butler, the
  Court finds an issue of material fact with respect to whether Carnival had
  constructive notice that the elevator posed a danger. In response to one of
  Butler’s requests for production, Carnival identified six instances, 3 occurring
  between January 2017 and February 2019, in which passengers on the
  Sunshine, a sister ship, complained about elevator doors. (Def.’s Resp. to Pl.’s
  Req. for Prod., ECF No. 47-1, 1–2.) In four of those complaints, passengers
  simply describe getting a thumb, hand, or arm caught in elevator doors,
  without mentioning any injuries. (Id. (“trapped my thumb”; “caught her hand”;
  “hand stuck”; “caught his arm in the elevator door”).) Two of the complaints,
  however, mention injuries: one describes “significant bruises” when the doors
  closed on the complainant’s mother and the other describes a “bruise on her
  finger” when the complainant’s hand got stuck in an elevator door. (Id. at 2.)
         In objecting to Butler’s reliance on those complaints, Carnival first
  argues that they cannot be used to show notice because they are “unverified
  incidents that are a result of passengers contacting Defendant after their
  cruise.” (Def.’s Reply at 5.) Once again, Carnival supplies no case law to
  support its position and the Court itself will not endeavor to cobble together the
  motion on Carnival’s behalf. See, e.g., Fed. Ins. Co. v. Cty. of Westchester, 921
  F. Supp. 1136, 1138 (S.D.N.Y. 1996) (“Under the adversary system, it is
  counsel’s responsibility to explain why these points have legal merit; the Court
  does not serve as counsel’s law clerk.”). Nor does Carnival even argue that the
  referenced complaints cannot be reduced to admissible evidence at trial. See,
  e.g., Macuba v. Deboer, 193 F.3d 1316, 1323 (11th Cir. 1999) (noting that “a
  district court may consider a hearsay statement in passing on a motion for
  summary judgment if the statement could be ‘reduced to admissible evidence
  at trial’ or ‘reduced to admissible form’”). Carnival’s bare characterization of the
  complaints as “unverified” is simply not enough for the Court to decline
  considering them at this stage of the litigation. Similarly, Carnival’s assertion
  that the Court should not consider the incident complaints because “there is
  no way to know the accuracy of the reports” also misses the mark. (Def.’s Reply
  at 5.) Whether the contents of the passenger’s complaints are accurate would
  be an issue fact—properly determined by a factfinder, at trial.



  3The parties both reference five complaints but the record itself shows there were six
  complaints.
Case 1:20-cv-24025-RNS Document 67 Entered on FLSD Docket 09/10/2021 Page 6 of 7




         Continuing, Carnival also complains that the incidents described in the
  complaints cannot establish notice because they are not substantially similar
  to the facts alleged in Butler’s complaint. (Id.) In support of its argument,
  Carnival asserts “[t]here is no testimony about these incidents”; “it cannot be
  determined if other factors were involved”; and “[n]early all . . . the referenced
  comments . . . involved injuries to passengers’ hands as they got caught in the
  elevator doors.” (Id. at 5–6.) The Court is not persuaded. Each reported incident
  involves elevator doors closing on a passenger. That is exactly what Butler says
  injured his arm. Further, Carnival itself explicitly acknowledges that the
  complained of incidents all “involved elevator doors that have a similar door
  closing mechanism as the subject elevator.” (Def.’s Reply Stmt. of Facts ¶ 37.)
  Ultimately, the Court finds Carnival’s arguments are insufficient to overcome
  Butler’s identification of competent record evidence of “conditions substantially
  similar to the occurrence in question that caused the prior accident.” Taiariol v.
  MSC Crociere, S.A., 0:15-CV-61131-KMM, 2016 WL 1428942, at *5 (S.D. Fla.
  Apr. 12, 2016) (J. Moore) (cleaned up), aff’d, 677 F. App’x 599 (11th Cir. 2017).
  The identified complaints amount to evidence showing there is a genuine issue
  of material fact regarding Carnival’s constructive notice of the purportedly
  dangerous nature of the elevator doors that Butler alleges injured his arm.
         Lastly, Carnival’s characterization of Butler’s incident as being “caused
  by the Plaintiff[’s] walking into an elevator door” as opposed to the elevator
  doors’ closing on him, as described by the passengers in the referenced
  complaints, is a distinction without difference. Further, whether Butler walked
  into the closing door, as Carnival’s representative describes it, or the door
  closed on him as he walked into the elevator, as Butler describes it, would be a
  question of fact more appropriate for determination at trial. In sum, without
  more, Carnival has failed to rebut Butler’s showing that there is evidence in the
  record showing there is a genuine issue of material fact regarding whether
  Carnival had notice of the dangerousness of the elevator doors. 4

      4. Conclusion
         The Court grants Carnival’s motion on the limited basis described above,
  regarding the purported malfunctioning of the door-hold button, but denies it
  all other respects. The Court thus grants in part and denies in part Carnival’s




  4Because the Court finds Carnival’s motion fails regarding Carnival’s constructive-
  notice argument, the Court declines to address Carnival’s alternative argument that
  Butler has failed to introduce an issue of material fact regarding actual notice.
Case 1:20-cv-24025-RNS Document 67 Entered on FLSD Docket 09/10/2021 Page 7 of 7




  motion for partial summary judgment (ECF No. 43).
        Done and ordered, in Miami, Florida, on September 10, 2021.


                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
